PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4174
JAMES WILBUR SCRUGGS, a/k/a Pretty,
a/k/a J,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-200)

                      Argued: December 5, 2003

                      Decided: January 23, 2004

      Before WILKINS, Chief Judge, and WILKINSON and
                   MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Chief Judge Wilkins and Judge Wilkinson joined.


                             COUNSEL

ARGUED: Charles Arthur Gavin, BLACKBURN, CONTE, SCHIL-
LING & CLICK, P.C., Richmond, Virginia, for Appellant. Brian
Ronald Hood, Assistant United States Attorney, Richmond, Virginia,
for Appellee. ON BRIEF: Paul J. McNulty, United States Attorney,
Richmond, Virginia, for Appellee.
2                      UNITED STATES v. SCRUGGS
                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   James Wilbur Scruggs entered into a plea agreement providing that
he would "cooperate fully and truthfully with the United States, and
provide all information known to [him] regarding any criminal activ-
ity." Despite this unequivocal obligation, Scruggs failed to inform the
Government of a murder in which he had participated and gave con-
flicting and contradictory answers to investigators when asked about
the murder. The Government moved to vacate the plea agreement and
requested that all statements made by Scruggs pursuant to it be admis-
sible against him at trial. The district court granted the Government’s
motion and ruled that the Government was entitled to the benefit of
a provision in the agreement that permitted the use of Scruggs’ state-
ments at trial. We affirm.

                                   I.

   Scruggs is the cousin of co-conspirators Eugene, Travis, and Phil-
lip Friend, the sons of Vallia Friend. On February 16, 1999, Scruggs
assisted Travis and Eugene in the theft of an unattended truck carry-
ing logs. At approximately the same time, Eugene began advancing
a plan to steal a truck by force, drive to Texas, pick up a load of mari-
juana there, and then drive it back to the East Coast.

   In furtherance of this plan, on the evening of February 28, 1999,
the Friend brothers and Scruggs left the Friend home in an automobile
and picked up Eugene’s ex-girlfriend, Jackie Robinson. Scruggs had
a .380 caliber firearm in his possession at the time. The group drove
to the Shockoe Bottom section of Richmond, Virginia, where Eugene
Friend spotted a parked truck. The driver of the truck, Leonard Corn-
forth, was sleeping inside.

   The group parked behind the truck, and the Friend brothers and
Scruggs got out and walked toward it, intending to perform the first
step of Eugene’s plan — to steal the truck by force. Eugene walked
to the driver’s side, Travis and Philip to the passenger side, and
Scruggs stopped at the rear of the trailer to act as a lookout. Eugene
                       UNITED STATES v. SCRUGGS                          3
and Phillip began physically assaulting Cornforth, and then, upon
Eugene’s command, Travis used Scruggs’ .380 caliber firearm to kill
Cornforth. Because the shooting attracted the attention of passersby,
the group gave up on their efforts to steal the truck and returned to
their car with several items from Cornforth’s truck. Shortly after the
murder, a witness reported seeing Scruggs attempting to sell the .380
firearm.

   After the Cornforth murder, Eugene continued to talk about his
plans to hijack a truck to drive to Texas for a load of marijuana.
Although Scruggs expressed a desire to accompany Eugene on this
venture, he was not included in the Friend brothers’ second attempt
to steal a truck on April 25, 1999. As with the first attempt, the group
(which also included Vallia Friend and Eugene’s new girlfriend,
Charlene Thomas) murdered the truck’s driver, Samuel Lam. Unlike
the first attempt, however, the Friend brothers’ second attempt to
hijack a truck by force was successful. After depositing Lam’s body
in a nearby swamp and unloading the truck’s cargo of wholesale
house plants in Richmond, the Friend brothers drove Lam’s truck to
Texas. According to Thomas, Scruggs was "upset that he didn’t go"
to Texas with the Friends. After learning that the Friend brothers had
been arrested on their return from Texas, Scruggs sold some of the
plants from Lam’s truck and gave others to his girlfriend and mother.

   One month later, Scruggs appeared before a grand jury. When
asked under oath before the grand jury about the plants, Scruggs
falsely testified that he had destroyed them. On June 21, 1999, the
grand jury returned an indictment against Scruggs, charging him with
conspiracy to interfere with commerce by violence, in violation of 18
U.S.C. § 1951(a) (2000); false declarations before the grand jury, in
violation of 18 U.S.C. § 1623(a) (2000); and obstruction of justice, in
violation of 18 U.S.C. § 1503(a) (2000).1
  1
   Scruggs argues that this evidence is insufficient to convict him of con-
spiracy to interfere with commerce by violence in violation of 18 U.S.C.
§ 1951(a) (2000). On a sufficiency of evidence claim, we view the evi-
dence in the light most favorable to the Government, to determine
whether a rational fact-finder could have found the defendant guilty
beyond a reasonable doubt. United States v. Butner, 277 F.3d 481, 487
(4th Cir. 2002). Although Scruggs concedes "that there was sufficient
4                      UNITED STATES v. SCRUGGS
   On July 6, 1999, Scruggs pled guilty to the false declarations count
as part of a plea agreement with the Government providing that
Scruggs would "cooperate fully and truthfully with the United States,
and provide all information known to the defendant regarding any
criminal activity." In return for this pledge of cooperation, the Gov-
ernment allowed Scruggs to plead guilty to the offense carrying the
least penalty (a 5-year maximum, as opposed to 10- and 20-year max-
imums for the other two crimes); agreed not to "further criminally
prosecute defendant in the Eastern District of Virginia for the specific
conduct described in the indictment or statement of facts"; and agreed
"not to use any truthful information provided pursuant to [the plea]
agreement against the defendant in any other criminal prosecution
against the defendant in the Eastern District of Virginia." On July 14,
1999, the district court accepted the plea agreement.

   Soon thereafter, the Government called upon Scruggs to begin to
fulfill his part of the plea agreement. On July 29, 1999, Scruggs
helped investigators locate where the unattended truck carrying logs
had been stolen. On October 26, 1999, Scruggs told investigators that
sometime previously he had seen Eugene in possession of a black
semiautomatic handgun, which Scruggs believed to be a .380 caliber.
But at no time during these discussions, or during the two discussions
that occurred prior to entering the plea agreement, did Scruggs pro-
vide any information to investigators about the Cornforth murder.

  Several months later, Travis Friend agreed to cooperate with the
Government. In the course of his cooperation, Travis disclosed in a

evidence to prove that a conspiracy to interfere with commerce by vio-
lence did exist," Brief of Appellant at 23, he contends that this evidence
did not suffice to prove him guilty of knowingly participating in the con-
spiracy. In fact, the evidence outlined above clearly provides a sufficient
basis for a jury to find that Scruggs knew about the Friend plan to hijack
a truck to go to Texas, directly participated in the Friend brothers’
hijacking attempt of Cornforth’s tractor-trailer, expressed an ongoing
desire after Cornforth’s murder to participate in Eugene’s plan to go to
Texas, and obstructed justice with regard to law enforcement’s investiga-
tion of the Friend brothers’ hijacking murder of Samuel Lam. Therefore
Scruggs’ claim of insufficient evidence is meritless.
                      UNITED STATES v. SCRUGGS                        5
May 2000 interview that Scruggs had been involved in the Cornforth
murder. Consequently, on June 6, 2000, investigators questioned
Scruggs about the murder. The investigators did not advise Scruggs
of his Miranda rights before questioning him on this issue, nor did
they advise Scruggs’ counsel of the new line of inquiry. Scruggs first
denied knowledge of the incident, then admitted his involvement in
the murder, then recanted and denied any knowledge, then gave a dif-
ferent version of the story regarding his involvement, and then, on
June 11, again recanted through his attorney.

   Believing that Scruggs had intentionally withheld information in
breach of the plea agreement, the Government asked that Scruggs’
conviction "be vacated, the plea agreement declared a nullity, and all
provisions benefitting defendant . . . voided," but that "all statements
made by defendant pursuant to the plea agreement [be] admissible
against him at trial." The district court granted the Government’s
motion to vacate the conviction and ordered the plea agreement "re-
scinded." The court also ruled that the Government was "entitled to
the benefit of paragraph 12," of the agreement, wherein Scruggs
waived his ability to contest the admission of "statements [made] pur-
suant to this agreement or any leads derived therefrom" in the event
he failed to "fulfill the obligations under th[e] plea agreement."

   On February 20, 2002, a grand jury returned a superseding indict-
ment charging Scruggs not only with the original three counts, but
also with carjacking resulting in death, in violation of 18 U.S.C.
§§ 2119(3) & 2. Scruggs moved to suppress his inculpatory state-
ments of October 26, 1999 and June 6, 2000 and all statements made
pursuant to and derived from the plea agreement, but the district court
denied Scruggs’ motion in a written opinion. The jury found Scruggs
guilty on all four counts. The district court sentenced Scruggs to 240
months of incarceration on Count One, life imprisonment on Count
Two, sixty months incarceration on Count Three, and 120 months
incarceration on Count Four, all to run concurrently. Scruggs timely
noted his appeal.

                                  II.

   Scruggs argues that the district court erred in "setting aside the
original conviction" and vacating the plea agreement "because the
6                      UNITED STATES v. SCRUGGS
breach of the plea agreement was immaterial." Brief of Appellant at
12, 15.

   Scruggs does not challenge the district court’s finding that he
breached his plea agreement with the Government. That agreement
required Scruggs to "cooperate fully and truthfully with the United
States, and provide all information known to the defendant regarding
any criminal activity." Scruggs clearly failed to meet this requirement
not only by failing to divulge any information about the Cornforth
murder when questioned generally about the Friend family’s criminal
activity, but also by giving conflicting answers when directly asked
about the murder on June 6, 2000. Scruggs also does not deny that
both the plea agreement itself and black letter law "relieves the gov-
ernment of its obligation to conform to the agreement’s terms" upon
a material breach. United States v. West, 2 F.3d 66, 70 (4th Cir. 1993).

   What Scruggs does deny is that his breach of the plea agreement
was material. In doing so, Scruggs makes no claim of Government
overreaching or constitutional violations. Rather, he relies entirely on
contract law principles. See United States v. Peglera, 33 F.3d 412,
413 (4th Cir. 1994). Specifically, he relies on the general principle
that an injured party may suspend performance and cancel an agree-
ment upon a breach "only if the breach is material, that is, sufficiently
serious to warrant this response." 2 E. Allan Farnsworth, Farnsworth
on Contracts ("Farnsworth") § 8.15, at 489 (2d ed. 1998) (emphasis
in original); see, e.g., Warren v. Fox Family Worldwide, Inc., 328
F.3d 1136, 1143 (9th Cir. 2003) (noting that a breach will justify end-
ing an agreement "only when it is of so material and substantial a
nature that [it] affect[s] the very essence of the contract") (internal
quotation marks and citations omitted).

   Central to determination of the materiality of a breach is "the extent
to which the injured party will be deprived of the benefit which he
reasonably expected." Restatement (Second) of Contracts
("Restatement") § 241 (1981); see also United States v. Kelly, 337
F.3d 897, 901-02 (7th Cir. 2003) (applying this factor in determining
the materiality of a defendant’s breach of a plea agreement); United
States v. Holbrook, 207 F. Supp. 2d 472, 475 (W.D. Va. 2002)
(same); 2 Farnsworth § 8.16, at 496 (describing this factor as the
"[m]ost significant" in determining materiality).
                       UNITED STATES v. SCRUGGS                        7
   A primary benefit the Government contracted for and reasonably
expected from the plea agreement was Scruggs’ full and truthful
cooperation in providing all information known to him regarding any
criminal activity. This it indisputably did not get.

   Scruggs nonetheless argues that his breach was not material
because the Government assertedly did not suffer any injury from his
breach. At the time of the breach, according to Scruggs, Eugene and
Phillip Friend would still have faced trial for the Cornforth murder on
the basis of Travis Friend’s testimony. Further, Scruggs maintains
that his testimony would have been "nominal in value" in the July
2000 trial of Vallia Friend for the Lam murder. Brief of Appellant at
14. Scruggs dismisses as "speculative" the Government’s contention
that Scruggs’ breach of the plea agreement forced the Government to
obtain information about the Cornforth murder by entering into a plea
agreement with Travis Friend, thereby preventing the Government
from pursuing the death penalty against Travis Friend, the "trigger-
man" in both the Lam and Cornforth murder. Id. at 15.

   Scruggs’ arguments improperly shift the focus from the benefits
the Government reasonably expected from the plea agreement (i.e.,
Scruggs’ truthful testimony) to Scruggs’ perception of the possible
utility of these benefits to the Government. As one of our sister cir-
cuits has recently noted in a case involving a defendant’s breach of
his plea agreement, "[t]he standard for assessing the reasonable
expectations of the parties is an objective one, and so [the defen-
dant’s] subjective beliefs about the utility of his cooperation is simply
not relevant to our inquiry." Kelly, 337 F.3d at 902 (citation omitted).

   There might be some criminal activities about which Scruggs could
plausibly argue the Government would not have been objectively rea-
sonable in expecting him to provide information pursuant to the plea
agreement. He cannot so contend, however, with respect to murders
committed by his alleged co-conspirators in furtherance of the very
conspiracy at issue in the plea agreement. Scruggs’ breach in this
regard certainly "affect[ed] the very essence of the contract." Warren,
328 F.3d at 1143 (internal quotation marks and citation omitted). As
the district court properly noted, "the United States bargained for
complete and truthful cooperation so that it could make its decisions
8                       UNITED STATES v. SCRUGGS
in perspective of that truthful and complete cooperation, and what it
was deprived of was the right and the benefit to do precisely that."

    Accordingly, Scruggs’ initial contention fails.

                                    III.

   Scruggs also argues that the district court erred when it denied his
motion to suppress the inculpatory statements that he made pursuant
to the plea agreement.

  After finding that Scruggs had breached the plea agreement, the
court declared the agreement "rescinded" and Scruggs’ conviction
vacated. The court then permitted the Government to use at trial state-
ments Scruggs had provided pursuant to the plea agreement. The
court reasoned that paragraph 12 of the plea agreement provided this
benefit to the Government and barred Scruggs from contesting the
admissibility of such statements. Paragraph 12 provides:

      If the defendant fails to fulfill the obligations under this plea
      agreement, the defendant shall assert no claim under the
      United States Constitution, any statute, Rule 410 of the Fed-
      eral Rules of Evidence, Rule 11(e)(6) of the Federal Rules
      of Criminal Procedure, or any other federal rule, that defen-
      dant’s statements pursuant to this agreement or any leads
      derived therefrom, should be suppressed or are inadmissible.

Scruggs challenges the district court’s reliance on paragraph 12 on
two grounds.

                                     A.

   The first of these, like Scruggs’ initial contention, rests entirely on
contract law principles. According to Scruggs, as a matter of contract
law, the district court could not declare the plea agreement "re-
scinded" and, at the same time, give the Government the benefit of
one of the agreement’s provisions. Scruggs maintains that rescission
"treat[s] the agreement as if it never existed," and therefore, he
argues, he should be treated as if he never waived in paragraph 12 his
                       UNITED STATES v. SCRUGGS                         9
ability to contest the admission of statements made pursuant to the
plea agreement. Brief of Appellant at 12. Since we find that cancel-
ling an agreement because of a breach, while simultaneously allowing
the injured party to retain a remedy for breach under that agreement,
is not in any way inconsistent with governing contract law principles,
we hold that the district court appropriately enforced paragraph 12.

   In arguing to the contrary, Scruggs seeks to take advantage of the
"confusion of vocabulary" inherent in the use of the term "rescission."
2 Arthur Linton Corbin, Corbin on Contracts ("Corbin") § 6.10, at
291 (rev. ed. 1995); see also 23 Samuel Williston & Richard A.
Lord, A Treatise on the Law of Contracts ("Williston") § 63.31, at
553 (4th ed. 2002). The term "‘rescission’ is often used by lawyers,
courts, and businessmen in many different senses," but its true mean-
ing varies "depending on what caused the contract to end." 7 Corbin
§ 28.26, at 107-08 (rev. ed. 2002).

   To avoid the resultant confusion, both the Uniform Commercial
Code and the Restatement now employ different words to distinguish
among the various causes of contract termination — all of which have
been characterized, at one time or another, as "rescission." Id. at 108.
"Rescission" now applies only to the abandonment of a contract by
"mutual consent." U.C.C. § 2-209 cmt. 3 (1989); Restatement § 283
& cmt. a. In contrast, when, as here, a "party puts an end to the con-
tract" because of the breach of the other party, the contract has ended
by "cancellation." U.C.C. § 2-106(4) (1989); Restatement § 283 cmt.
a. Upon cancellation, the cancelling party retains not only "any right
based on prior breach or performance" but also "any remedy for
breach of the whole contract or any unperformed balance." U.C.C.
§ 2-106(3)-(4).2
  2
   Sylvania Indus. Corp. v. Lillienfield’s Estate, 132 F.2d 887, 892 (4th
Cir. 1963), on which Scruggs heavily relies, also uses the term "rescis-
sion," but involves still another type of contract termination, which
would probably now be classified as "avoidance" in the U.C.C. and
Restatement lexicon. "Avoidance" refers to the ending of a voidable con-
tract on such grounds as incapacity or fraud, as well as "breach of war-
ranty or other promise" that "justifies the aggrieved party putting an end
to the contract." Restatement (Second) of Contracts § 7 cmt. b. When a
party seeks to avoid a contract, "damages are not owed" and "only rights
10                      UNITED STATES v. SCRUGGS
   In this case, because of Scruggs’ breach of the plea agreement, the
Government cancelled it; in doing so, the Government retained its
"remedy for breach" under the agreement: use of the statements
Scruggs had given pursuant to the agreement. That the district court
declared the plea agreement "rescinded," not "cancelled," does not
transform the cancellation into a rescission. The label used to describe
the ending of a contact is "not conclusive"; rather "the context deter-
mines the legal effect of bringing the contract to an end." 7 Corbin
§ 28.26, at 108; see also 23 Williston § 63:31, at 553 (noting that "a
contract is frequently spoken of as ‘rescinded’ . . . when in truth, one
party to the contract has merely exercised the right to refuse to per-
form because of the wrongful conduct of the other party").

   Here the context is clear: after Scruggs breached the plea agree-
ment, the Government sought to cancel both the benefits Scruggs
enjoyed, and its obligations to Scruggs under the agreement. Indeed,
paragraph 11 of the plea agreement expressly gave the Government
the right to "seek release from . . . any or all its obligations under this
plea agreement" in the event Scruggs failed to fulfill the obligations
under the agreement.3 Thus, when, in response to Scruggs’ breach, the
Government asked that "all provisions benefitting defendant" be
voided and that it be granted its "right to be relieved of its responsibil-
ities under the agreement," it was merely exercising its contractual
right to cancel rather than seeking to abrogate and undo the contract
from the beginning. See generally 17A Am. Jur. 2d Contracts § 603
(1991).

   In sum, the district court did not err in permitting the Government
to cancel the plea agreement, while still retaining its rights under
paragraph 12.

of restitution are engaged." 7 Corbin § 28.26, at 107. Unlike the Govern-
ment here, the plaintiff in Sylvania did not seek damages for breach and
advanced "no allegations appropriate for the recovery of damages on
account of breach." 132 F.2d at 890-91. Rather, the plaintiff asked only
that the contracts be declared "null and void" and that it receive as "resti-
tution" the money it had paid for the patents at issue in the case. Id.
   3
     By way of contrast, the contracts in Sylvania, 132 F.2d at 890-91,
contained no clause equivalent to paragraph 11.
                       UNITED STATES v. SCRUGGS                        11
                                   B.

   Scruggs’ second argument for suppressing his incriminating state-
ments rests on the Government’s failure to inform him of his Miranda
rights before questioning him about the Cornforth murder. He con-
tends that this failure violated his Fifth Amendment privilege against
self-incrimination, and renders his statements inadmissible.

   "It is well settled that a defendant may waive his right . . . to claim
his Fifth Amendment privilege against self- incrimination by negotiat-
ing a voluntary plea agreement with the government." United States
v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990). Further, a number of
courts have recognized that "a plea agreement that states in general
terms the defendant’s obligation to cooperate with the government
can constitute a waiver of the defendant’s Fifth Amendment privilege
against self-incrimination." United States v. Bad Wound, 203 F.3d
1072, 1075 (8th Cir. 2000); see United States v. Lawrence 918 F.2d
68, 72 (8th Cir. 1990); United States v. Resto, 74 F.3d 22, 27 (2nd
Cir. 1996); see also United States v. Wise, 603 F.2d 1101, 1104 (4th
Cir. 1979) (agreeing with the district court that a witness had "waived
his [F]ifth [A]mendment privilege by entering into the plea agreement
requiring him to cooperate with the government and by testifying to
his participation in the [crime] when he entered his guilty plea").

   In this case, it is clear that Scruggs made a knowing and voluntary
waiver of his Fifth Amendment rights. In paragraph 12 of the agree-
ment, Scruggs explicitly waived all "claim[s] under the United States
Constitution" that his statements made pursuant to the plea agreement
should be suppressed or inadmissible in the event he failed to fulfill
his obligations. At the time he was questioned about the Cornforth
murder, Scruggs should have been "providing all information known
to [him] regarding any criminal activity," as required by his plea
agreement, and thus his answers were clearly "pursuant to [the] agree-
ment" and so covered by paragraph 12. Hence, the Government had
no constitutional obligation to read him the prophylactic Miranda
warnings before questioning him about the Cornforth murder.4
  4
   During Scruggs’ trial, Government witness Travis Friend surprised
the Government by contradicting his sworn statement of facts and testify-
12                      UNITED STATES v. SCRUGGS
                                    IV.

     For all of these reasons, the judgment of the district court is

                                                              AFFIRMED.

ing that he had no knowledge of the events surrounding the Cornforth
murder. The prosecutor responded by asking Travis a series of questions
about whether he had previously made certain incriminatory statements.
On appeal, Scruggs repeats the objection he made at trial to this line of
questioning: that it allowed the prosecutor "to relay to the jury all of the
testimony he wanted to obtain through Travis Friend by way of leading
questions." Brief of Appellant at 28. This argument is meritless. Because
Travis had previously sworn to the accuracy of his statement of facts,
that statement could be, and was, admitted as substantive evidence under
Fed. R. Evid. 801(d)(1)(A). The Government’s questioning of Friend
during Scruggs’ trial merely satisfied the foundation requirements neces-
sary to admit Friend’s statement of facts as substantive evidence.